Exhibit 10.4

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

Restricted Stock Unit Award Agreement

(Directors)

THIS AGREEMENT is made as of %%OPTION DATE, ‘Month DD, YYYY”%-% (the “Grant
Date”), by and between Allscripts Healthcare Solutions, Inc., a Delaware
corporation (“Company”), and %%FIRST_NAME%-%         %%LAST_NAME%-%        
(%%LAST_NAME%-%).

WHEREAS, %%LAST_NAME%-% is expected to perform valuable services for the Company
as a member of the Board of Directors of the Company (the “Board”) and the
Company considers it desirable and in its best interests that %%LAST_NAME%-% be
given a proprietary interest in the Company and an incentive to advance the
interests of the Company by possessing units that are settled in shares of the
Company’s Common Stock, $.01 par value per share (the “Common Stock”), in
accordance with the Company’s 2011 Stock Incentive Plan (the “Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Company hereby grants to %%LAST_NAME%-% an award of         
restricted stock units (the “Restricted Stock Unit Award”), which shall vest and
become unrestricted in accordance with Sections 2 and 4 hereof.

 

  (b) Transferability. Restricted stock units subject to the Restricted Stock
Unit Award and not then vested and unrestricted may not be sold, transferred,
pledged, assigned, alienated, hypothecated, encumbered or otherwise disposed of
(whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, alienate, hypothecate or encumber, or otherwise dispose of such
restricted stock units, the Restricted Stock Unit Award shall immediately become
null and void.

 

2. Vesting.

 

  (a)

Time Vesting. Subject to Sections 2(b), 2(c) and 4, the restricted stock units
subject to the Restricted Stock Unit Award shall vest and become unrestricted in
accordance with the following schedule: Vesting shall occur in twelve (12) equal
monthly installments, commencing on the last day of the month in which the Grant
Date occurs and ending on the last day of the month which is eleven (11) months
following the month in which the Grant Date occurs; provided, however, that if
the Company’s 2012 annual meeting of stockholders occurs prior to the time that
all restricted stock units subject to the Restricted Stock Unit Award are
vested, the restricted stock units which are unvested on the date of such annual



--------------------------------------------------------------------------------

meeting of stockholders shall immediately vest and become unrestricted on the
date of such annual meeting of stockholders. Upon such vesting the shares of
Common Stock underlying the vested restricted stock units shall not be issued,
but the issuance of such shares instead shall be deferred in accordance with
Section 2(c).

 

  (b) Accelerated Vesting. If %%LAST_NAME%-% continues to be a director of the
Company from the date of this Agreement until the occurrence of a Change of
Control (as defined in the Plan), the portion of the Restricted Stock Unit Award
which has not become vested and unrestricted under Section 2(a) at the date of
such event shall immediately vest and become unrestricted with respect to 100%
of the restricted stock units subject to this Restricted Stock Unit Award
simultaneously with the consummation of the Change of Control and upon such
vesting the shares of Common Stock underlying the vested restricted stock units
shall be issued to %%LAST_NAME%-%.

 

  (c) Deferral of Settlement of Restricted Stock Units. Except as otherwise
provided in Section 2(b), upon the date restricted stock units subject to this
Agreement become vested and unrestricted, the shares of Common Stock underlying
the restricted stock units shall not be issued, but the issuance of such shares
shall instead be deferred until the Distribution Date. For purposes of this
Agreement, “Distribution Date” means the date which is the earliest of (i) the
fourth anniversary of the Grant Date, unless %%LAST_NAME%-% filed an election
with the Company in accordance with the Company’s policies and applicable law to
have the issuance of such shares deferred until %%LAST_NAME%-% ceases to be a
director of the Company even if such cessation occurs later than the fourth
anniversary of the Grant Date, (ii) five (5) business days following the date on
which %%LAST_NAME%-% ceases to be a director of the Company and (iii) the date
of consummation of a Change of Control. On the Distribution Date, one share of
Common Stock shall be issuable for each vested restricted stock unit, subject to
the terms and conditions of the Plan and this Agreement and the Company will
issue such shares of Common Stock to %%LAST_NAME%-%.

 

 

3.

No Rights as Stockholder; Dividend Equivalents. %%LAST_NAME%-% shall not have
any rights of a stockholder of the Company with respect to any shares of Common
Stock underlying the restricted stock units subject to this Agreement (including
the right to vote and to receive dividends and other distributions paid with
respect to shares of Common Stock), unless and until, and only to the extent,
the Restricted Stock Unit Award is settled by the issuance of such shares of
Common Stock to %%LAST_NAME%-% on the Distribution Date. Notwithstanding the
foregoing, until such time as such shares of Common Stock are issued, or the
restricted stock units subject to this Agreement are cancelled, whichever occurs
first, %%LAST_NAME%-% will be credited with amounts equal to any cash dividends
that would be payable to %%LAST_NAME%-% if such underlying shares of Common
Stock had been issued to %%LAST_NAME%-%, which amounts shall accrue until the
Distribution Date and be paid in cash on the Distribution Date. If restricted
stock units subject to this Agreement are cancelled, any amounts credited to
such units will be forfeited. This Section 3 will

 

2



--------------------------------------------------------------------------------

  not apply with respect to record dates for dividends occurring prior to the
Grant Date or after the Distribution Date.

 

4. Termination of Unvested Restricted Stock Unit Award. If %%LAST_NAME%-%‘s
service as a director of the Company terminates by reason of the death or
disability of %%LAST_NAME%-%, the portion of the Restricted Stock Unit Award
which is not vested and unrestricted as of the date of termination shall
immediately vest and become unrestricted. If %%LAST_NAME%-%‘s service as a
director of the Company terminates for any other reason, the portion of the
Restricted Stock Unit Award which is not vested and unrestricted as of the date
of termination shall be forfeited by %%LAST_NAME%-%, such portion shall be
cancelled by the Company and %%LAST_NAME%-% shall promptly return this Agreement
to the Company for cancellation and agrees to execute any document required by
the Company in connection with such forfeiture. Such cancellation shall be
effective regardless of whether %%LAST_NAME%-% returns this Agreement.

 

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Company without new consideration to the Company (such as by stock
dividends or stock split-ups), then the number of restricted stock units subject
to this Restricted Stock Unit Award that are unvested or vested and deferred
shall be adjusted in proportion to such change in issued shares.

If the outstanding shares of Common Stock of the Company shall be combined, or
be changed into another kind of stock of the Company or into equity securities
of another corporation, whether through recapitalization, reorganization, sale,
merger, consolidation, etc., the Company shall cause adequate provision to be
made whereby the restricted stock units subject to this Agreement that are
unvested or vested and deferred shall be adjusted equitably so that the
securities received upon distribution shall be the same as if the distribution
had occurred immediately prior to such recapitalization, reorganization, sale,
merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is stock, cash or other securities or property
(where such event is not a Change of Control as defined in Section 2(b) above)
(a “Transaction”), the restricted stock units subject to the Restricted Stock
Unit Award, whether unvested or vested and deferred, shall be assumed or an
award of equivalent value shall be substituted by the successor corporation or a
parent or subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Restricted Stock
Unit Award, then simultaneously with the consummation of the Transaction,
%%LAST_NAME%-% shall fully vest in the Restricted Stock Unit Award and all
restricted stock units subject to the Restricted Stock Unit Award shall become
unrestricted. For the purposes of this Section 5, the Restricted Stock Unit
Award shall be considered assumed if, following the Transaction, the Restricted
Stock Unit Award confers the right to receive, for each restricted stock unit
subject to the Restricted Stock

 

 

3



--------------------------------------------------------------------------------

Unit Award which immediately prior to the Transaction is unvested or vested and
deferred, the consideration (whether stock, cash, or other securities or
property) received in the Transaction by holders of Common Stock held on the
effective date of the Transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the Transaction is not solely common stock of the successor company, the
Committee may, with the consent of the successor company, provide that the
consideration to be received upon the distribution of the Restricted Stock Unit
Award, for each share of Common Stock subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per share consideration received by holders of shares of Common Stock in the
Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

 

6. Provisions of Plan. This Restricted Stock Unit Award is granted pursuant to,
and subject to the terms and conditions of, the Plan (which is incorporated
herein by reference). In the event a provision of this Agreement conflicts with
the Plan, the terms of the Plan will prevail. %%LAST_NAME%-% acknowledges
receiving a copy of the Plan and this Agreement. Any capitalized term not
defined herein shall have the same meaning as in the Plan.

 

7. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. In the event
the terms of this Agreement would subject %%LAST_NAME%-% to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and
%%LAST_NAME%-% shall cooperate diligently to amend the terms of this Agreement
to avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. To the extent any amounts under
this Agreement are payable by reference to %%LAST_NAME%-%‘s “ceasing to be a
director of the Company,” such term shall be deemed to refer to %%LAST_NAME%-%‘s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if %%LAST_NAME%-% is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
%%LAST_NAME%-%‘s separation from service, then to the extent any amount payable
to %%LAST_NAME%-% (i) is payable upon %%LAST_NAME%-%‘s separation from service
and (ii) under the terms of this Agreement would be payable prior to the
six-month anniversary of %%LAST_NAME%-%‘s separation from service, such payment
shall be delayed until the earlier to occur of (a) the six-month anniversary of
the separation from service and (b) the date of %%LAST_NAME%-%‘s death.

 

8. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

By:     Name:          

        %%FIRST_NAME%-%         %%LAST_NAME%-%

 

5